Case: 20-50535      Document: 00516372500         Page: 1     Date Filed: 06/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 27, 2022
                                   No. 20-50535                          Lyle W. Cayce
                                                                              Clerk

   Sergio Trevino,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal
   Justice, Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-532


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Sergio Trevino, a Texas inmate, appeals the denial of his 28 U.S.C.
   § 2254 petition. The district court denied relief, and we granted a certificate
   of appealability on whether his guilty plea was made knowingly and
   voluntarily and whether his counsel was ineffective for misadvising him


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50535       Document: 00516372500              Page: 2   Date Filed: 06/27/2022




                                         No. 20-50535


   regarding his potential sentence. Having considered the arguments under
   the relevant standard of review, we AFFIRM.
                                    I.     Background
          Trevino was originally indicted on charges of continuous sexual abuse
   of a child, an offense with a maximum sentence of ninety-nine years of
   imprisonment. See Tex. Penal Code § 21.02. After negotiations with
   the State, Trevino pleaded guilty to lesser charges, including two counts of
   indecency with a child and three counts of aggravated sexual assault of a
   child. 1 He was sentenced to fifteen years of imprisonment on the indecency
   counts and seventy years of imprisonment on the aggravated sexual assault
   counts, with the sentences to run concurrently.
          Trevino filed a state habeas application challenging his sentence and
   underlying conviction. Per Trevino, he accepted the plea agreement only
   because his trial counsel, Cathy Compton, advised him that the plea made
   him eligible to be placed on deferred adjudication probation. But that
   sentence was not possible under the terms of the plea agreement, which
   clearly stated that: (1) the indecency with a child counts were eligible for
   deferred adjudication probation; (2) the aggravated sexual assault counts
   were not eligible; and (3) all counts were to run concurrently. Trevino argued
   that his guilty plea was not knowing and voluntary and his counsel was
   ineffective in advising him on the consequences of his plea agreement.
          Trevino’s state habeas proceedings were unsuccessful. The trial
   court entered written findings of fact concluding that Trevino had been
   properly advised, and his plea was accordingly knowingly and voluntarily


          1
            The former carried punishment ranges of two to twenty years of imprisonment,
   and the latter carried ranges of five years of imprisonment to life. Tex. Penal Code
   §§ 12.32, 12.33, 21.11, 22.021.




                                              2
Case: 20-50535      Document: 00516372500            Page: 3   Date Filed: 06/27/2022




                                     No. 20-50535


   entered. The Texas Court of Criminal Appeals affirmed, denying review
   without a written order.
           Trevino then filed this 28 U.S.C. § 2254 petition. The district court
   denied relief, and this appeal followed. Concluding that jurists of reason
   could debate Trevino’s claims, we granted a certificate of appealability on
   two issues: (1) whether Trevino’s guilty plea was knowing and voluntary and
   (2) whether his trial counsel was ineffective regarding the entry of his guilty
   plea.
                              II.   Standard of Review
           “When a state court denies a habeas application without a written
   order—as is the case here—that decision is an adjudication on the merits
   subject to deference under 28 U.S.C. § 2254(d),” the Antiterrorism and
   Effective Death Penalty Act (“AEDPA”). Anaya v. Lumpkin, 976 F.3d 545,
   550 (5th Cir. 2020), cert. denied, 141 S. Ct. 2703 (2021). On a district court’s
   denial of a § 2254 application, we review findings of fact for clear error and
   conclusions of law de novo, “applying the same standard of review to the
   state court’s decision as the district court.” Id. (quotation omitted).
           To obtain habeas relief under the AEDPA, Trevino must establish
   that the state court’s decision “was contrary to, or involved an unreasonable
   application of, clearly established Federal law, as determined by the Supreme
   Court of the United States” or “resulted in a decision that was based on an
   unreasonable determination of the facts in light of the evidence presented in
   the State court proceeding.” 28 U.S.C. §§ 2254(d)(1), (2). The AEDPA
   sets forth a highly deferential standard for evaluating state court rulings and
   demands that state court decisions be given the benefit of the doubt. Charles
   v. Stephens, 736 F.3d 380, 387 (5th Cir. 2013).




                                          3
Case: 20-50535         Document: 00516372500                Page: 4     Date Filed: 06/27/2022




                                             No. 20-50535


                                      III.      Discussion
           We first assess Trevino’s claim that his guilty plea was not knowing
   and voluntary. Under a longstanding rule, if a guilty plea is not “voluntary
   and knowing, it has been obtained in violation of due process and is therefore
   void.” Boykin v. Alabama, 395 U.S. 238, 243 n.5 (1969). To make a knowing
   and voluntary plea, a defendant must know the “direct consequences of the
   plea,” Duke v. Cockrell, 292 F.3d 414, 416 (5th Cir. 2002) (per curiam)
   (quotation omitted), including the permissible range of sentences, Boykin,
   395 U.S. at 244 n.7. A defendant may therefore challenge a plea if he was not
   properly advised and did not understand the consequences. See Burdick v.
   Quarterman, 504 F.3d 545, 547 (5th Cir. 2007). 2                    That said, a mere
   misunderstanding of a potential sentence does not invalidate a guilty plea.
   See Smith v. McCotter, 786 F.2d 697, 701 (5th Cir. 1986).
           The record reflects that Trevino had an understanding of the plea and
   its consequences including the maximum sentences for the charges to which
   he was pleading guilty. Boykin, 395 U.S. at 244; United States v. Hernandez,
   234 F.3d 252, 255–56 (5th Cir. 2000). While we recognize Trevino’s
   argument that he had some confusion regarding his eligibility for deferred
   adjudication probation may have some support in the record, we are bound by
   the AEDPA’s directives and must give substantial deference to the state
   court’s determinations. See Charles, 736 F.3d at 387. Trevino simply has not
   done enough to overcome that high bar, and we therefore conclude the
   district court did not err in denying relief. See Harrington v. Richter, 562 U.S.
   86, 101 (2011).


           2
               To the extent Trevino claims the court failed to advise him of the any of the
   information required by Federal Rule of Criminal Procedure 11, he would need to show that
   that absent this failure, he would not have pleaded guilty which, as discussed below, he does
   not show. United States v. Dominguez-Benitez, 542 U.S. 74, 84–85 (2004).




                                                  4
Case: 20-50535       Document: 00516372500           Page: 5     Date Filed: 06/27/2022




                                      No. 20-50535


          We now turn to Trevino’s ineffective assistance of counsel claim.
   This claim is governed by the two-part test established in Strickland v.
   Washington, 466 U.S. 668 (1984), which requires proof (1) “that counsel’s
   representation fell below an objective standard of reasonableness” and (2)
   “that the deficient performance prejudiced the defense.” Id. at 687, 688.
   We have described our review of claims in this context as “doubly
   deferential” because we must give deference both to counsel’s decisions in
   advising her client and the state court’s conclusions as to the effectiveness of
   that advice. Anaya, 976 F.3d at 551. Thus, we “give[] both the state court
   and [Compton] the benefit of the doubt.” Id. (quotation omitted).
          Even assuming arguendo that Trevino’s claims about his counsel’s
   advice could satisfy the first Strickland prong, his claim nevertheless fails at
   the prejudice inquiry. In this context, Trevino was required to prove that he
   would not have pleaded guilty but for the error. Hill v. Lockhart, 474 U.S. 52,
   57 (1985); Armstead v. Scott, 37 F.3d 202, 206 (5th Cir. 1994) (“A petitioner
   must establish that but for his counsel’s alleged erroneous advice, he would
   not have pleaded guilty but would have insisted upon going to trial.”).
          Trevino cannot make such a showing. According to his counsel,
   Trevino acknowledged that the evidence of his guilt was overwhelming and
   admitted that he did not wish to put the victim through the ordeal of a jury
   trial.3 Additionally, Trevino faced a hefty sentence if the State proceeded to
   trial on the original indictment: a statutory minimum sentence of twenty-five
   years, a maximum sentence of ninety-nine years, and no possibility of parole.
   See Tex. Penal Code § 21.02(h). On these facts and given the double
   deference owed under Strickland and the AEDPA, we cannot say that he


          3
             Potential evidence at the trial would have included an audio recording
   documenting a sexual encounter between Trevino and the victim, recorded phone calls,
   and testimony from the victim and her mother.




                                            5
Case: 20-50535      Document: 00516372500            Page: 6    Date Filed: 06/27/2022




                                      No. 20-50535


   would not have pleaded guilty. Accordingly, we conclude that the district
   court did not err in denying relief. 4 See Richter, 562 U.S. at 101.
          AFFIRMED.




          4
             The State separately argues that Trevino’s claim was untimely. Because we
   affirm on other grounds, we do not reach the State’s argument.




                                           6